DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samir Khoury on January 24, 2022.

The TITLE of the application on page 1, line 2 of the specification has been amended as follows: 

-- [Title of the Invention] VEHICLE WITH COMMUNICATION SYSTEM --

Allowable Subject Matter
Claims 1-7 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of a vehicle comprising: a wireless communication section; a voice calling section which makes a voice call by wireless communication; and a speaker array which includes a plurality of speakers to output voice based on a voice 
However, the Examiner has not found prior art that teaches or suggests the modification of Kudo in order to provide wherein “a relative speed as moving speed of the other calling party with respect to the vehicle is calculated on the basis of the received position information, and wherein on the basis of the calculated relative speed, sound image localization processing is performed to make a sound image of the voice to be in a direction in which the other calling party is positioned after elapse of a prescribed time, the sound image of the voice being based on the voice signal to be output by the speaker array”, in a manner as claimed by the independent claim 1. 
Other prior art has been cited herein regarding vehicles with sound image localization of communication signals, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thagadur Shivappa et al (US 20200204966 A1) discloses rendering of sounds associated with selected target objects external to a device. 
Vautin et al (US 20170013385 A1) discloses simulating acoustic output at a location corresponding to source position data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654